DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 1-3, 5, 21, 22, 25 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US PGPub 2017/0213801, hereinafter referred to as “Wu”) has been maintained for reasons of record.
Wu discloses the semiconductor device and apparatus as claimed. See figures 1-7 and corresponding text, where Wu teaches, in claim 1, a semiconductor chip device, comprising: 
a redistribution layer structure (410) including plural conductor structures and plural glass interlevel dielectric layers (412) (figure 2; [0015]);
a glass encapsulant layer (250) positioned on the redistribution layer structure (410) (figure 5; [0020]); 
a first semiconductor chip (201) and a second semiconductor chip (201) positioned in the glass encapsulant layer (250) and electrically connected by at least some of the conductor structures (415a, 415b, 416a, 416b) (figures 4 and 5; [0019-0020]); and 
a cap layer (500) on the glass encapsulant layer (250) (figure 5; [0020]).  

Wu teaches, in claim 2, comprising an insulating bonding layer positioned between and bonding the first semiconductor chip (201) and the second semiconductor chip (201) to the redistribution layer structure (410), the insulating bonding layer including a first glass layer bonded to a second glass layer (412) (figure 2; [0015], the examiner views that the dielectric layer is more than one layer). 
Wu teaches, in claim 3, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride (figure 2; [0015]). 
Wu teaches, in claim 5, wherein the redistribution layer structure comprises plural interconnects to electrically connect to another device (figure 5; [0015]).  

Wu teaches, in claim 21, a semiconductor chip device, comprising: 
an interconnect substrate (414) having plural through-substrate-vias (414) (figure 2; [0015]); 
a redistribution layer structure (410) positioned on the interconnect substrate (414) and including plural conductor structures and plural glass interlevel dielectric layers (412), at least some of the conductor structures and the through-substrate-vias being electrically connected (figure 2; [0015]); 
a first semiconductor chip (201) and a second semiconductor chip (201) positioned on the redistribution layer structure (410) and electrically connected by at least some of the conductor structures (figure 2; [0015]); and 
an insulating bonding layer positioned between each of the first and second semiconductor chips and the redistribution layer structure, the insulating bonding layer including a first glass layer bonded to a second glass layer (figure 2; [0015], the examiner views that the dielectric layer is more than one layer). 

Wu teaches, pertaining to claim 22, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride (figure 2; [0015]).

Wu teaches, in claim 25, an apparatus, comprising: 
a memory (figure 3; [0018]); 
a central processing unit (CPU) operatively coupled to the memory, the CPU comprising: 
a redistribution layer structure (410) including plural conductor structures and plural glass interlevel dielectric layers (412) (figs. 3 and 5; [0018]); 
a glass encapsulant layer (250) positioned on the redistribution layer structure (410) (fig. 5; [0020]); 
a first semiconductor chip (201) and a second semiconductor chip (201) positioned in the glass encapsulant layer (250) and electrically connected by at least some of the conductor structures (fig. 5; [0020]); and a cap layer (500) on the glass encapsulant layer (250) (figure 5; [0020]).  
Wu teaches, in claim 29, wherein the redistribution layer structure comprises plural interconnects to electrically connect to another device (figure 2; [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 4 and 6 is/are under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub 2017/0213801, hereinafter referred to as “Wu”)  as applied to claim 1 above, and further in view of Mahajan et al. (US PGPub 20150279789, hereinafter referred to as “Mahajan”) has been maintained for reasons of record.

Wu discloses semiconductor device and apparatus substantially as claimed.  Please see the rejection above.
However, Wu fails to show, in claim 4, wherein each of the first semiconductor chip and the second semiconductor chip includes conductor structures bumplessly bonded to some of the conductor structures of the redistribution layer structure. 
Mahajan teaches, a similar semiconductor device that incudes and RDL that may be in of a bumpless build-up layer (BBUL) ([0022]). In addition, Mahajan provides the advantages (figures and 16; col. 5, lines 15-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein each of the first semiconductor chip and the second semiconductor chip includes conductor structures bumplessly bonded to some of the conductor structures of the redistribution layer structure, in the semiconductor device of Wu, according to the teachings of Mahajan, with the motivation properly mounting devices onto substrate ([0015]).

Wu in view of Mahajan shows, in claim 6, comprising a circuit board, the redistribution layer structure being mounted on the circuit board ([0026], Mahajan).

The rejection of claims 7-11 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable Wu et al. (US PGPub 2017/0213801, hereinafter referred to as “Wu”) in view of Mahajan et al. (US PGPub 20150279789, hereinafter referred to as “Mahajan”) has been maintained for reasons of record.

Wu shows, in claim 7, a semiconductor chip device wafer, comprising: 
a redistribution layer structure (410) including plural conductor structures (414) and plural glass interlevel dielectric layers (412) (figure 2; [0015]); 
a glass encapsulant layer (250) positioned on the redistribution layer structure (410) (figure 5; [0020]); 
plural semiconductor chips (201) positioned in the glass encapsulant layer (250), the semiconductor chips (201) having conductor structures (414) connected to the conductor structures of the redistribution layer structure (410), plural groups of two of the semiconductor chips (201) being electrically connected to each other by the redistribution layer structure (410) (figure 5; [0020]); and 
a cap layer (500) on the glass encapsulant layer. 

However, Wu fails to show, in claim 7, plural semiconductor chips positioned in the glass encapsulant layer, the semiconductor chips having conductor structures bumplessly connected to the conductor structures of the redistribution layer structure, plural groups of two of the semiconductor chips being electrically connected to each other by the redistribution layer structure. 
Mahajan teaches, a similar semiconductor device that incudes and RDL that may be in of a bumpless build-up layer (BBUL) ([0022]). In addition, Mahajan provides the advantages (figures and 16; col. 5, lines 15-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate plural semiconductor chips positioned in the glass encapsulant layer, the semiconductor chips having conductor structures bumplessly connected to the conductor structures of the redistribution layer structure, plural groups of two of the semiconductor chips being electrically connected to each other by the redistribution layer structure, in the semiconductor device of Wu, according to the teachings of Mahajan, with the motivation properly mounting devices onto substrate ([0015]).

Wu in view Mahajan shows, in claim 8, comprising an insulating bonding layer positioned between and bonding the semiconductor chips to the redistribution layer structure, the insulating bonding layer including a first glass layer bonded to a second glass layer figure 2; [0015], the examiner views that the dielectric layer is more than one layer). 
Wu in view of Mahajan shows, in claim 9, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride ([0015]). 
Wu in view of Mahajan shows, in claim 10, wherein the redistribution layer structure comprises plural interconnects to electrically connect to another device (figure 5; [0015]). 
Wu in view of Mahajan shows, in claim 11, wherein the interconnects comprise solder structures (figure 6; [0021]). 
Wu shows, in claim 30, an apparatus, comprising: 
a memory (figure 3; [0018]); 
a central processing unit (CPU) operatively coupled to the memory, the CPU comprising: 
a redistribution layer structure (410) including plural conductor structures (414) and plural glass interlevel dielectric layers (412) (figure 2; [0015]); 
a glass encapsulant layer (250) positioned on the redistribution layer structure (410) (figure 5; [0020]); 
plural semiconductor chips (201) positioned in the glass encapsulant layer (250), the semiconductor chips (201) having conductor structures (414) connected to the conductor structures of the redistribution layer structure (410), plural groups6170446-US-ORG1 of two of the semiconductor chips (201) being electrically connected to each other by the redistribution layer structure (410); and 
a cap layer (500) on the glass encapsulant layer.  

Wu in view of Mahajan shows, in claim 12, wherein the cap layer comprises a silicon layer ([0020], silica).


However, Wu fails to show, in claim 30, plural semiconductor chips positioned in the glass encapsulant layer, the semiconductor chips having conductor structures bumplessly connected to the conductor structures of the redistribution layer structure, plural groups6170446-US-ORG1 of two of the semiconductor chips being electrically connected to each other by the redistribution layer structure.
Mahajan teaches, a similar semiconductor device that incudes and RDL that may be in of a bumpless build-up layer (BBUL) ([0022]). In addition, Mahajan provides the advantages (figures and 16; col. 5, lines 15-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate plural semiconductor chips positioned in the glass encapsulant layer, the semiconductor chips having conductor structures bumplessly connected to the conductor structures of the redistribution layer structure, plural groups6170446-US-ORG1 of two of the semiconductor chips being electrically connected to each other by the redistribution layer structure, in the semiconductor device of Wu, according to the teachings of Mahajan, with the motivation properly mounting devices onto substrate ([0015]).


Wu in view of Mahajan shows, in claim 31, wherein the CPU further comprises an insulating bonding layer positioned between and bonding the semiconductor chips to the redistribution layer structure, the insulating bonding layer including a first glass layer bonded to a second glass layer (figure 2; [0015], the examiner views that the dielectric layer is more than one layer).  
Wu in view of Mahajan shows, in claim 32, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride (figure 2; [0015]).  
Wu in view of Mahajan shows, in claim 33, wherein the redistribution layer structure comprises plural interconnects to electrically connect to another device (figure 5; [0015]).  
Wu in view of Mahajan shows, in claim 34, wherein the interconnects comprise solder structures (figure 6; [0021]).


The rejection of claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub 2017/0213801, hereinafter referred to as “Wu”) as applied to claim 25 above, and further in view of Mahajan et al. (US PGPub 20150279789, hereinafter referred to as “Mahajan”) has been maintained for reasons of record.

Wu in view of Mahajan shows, in claim 26, wherein the CPU further comprises an insulating bonding layer positioned between and bonding the first semiconductor chip (201) and the second semiconductor chip (201) to the redistribution layer structure (410), the insulating bonding layer including a first glass layer bonded to a second glass layer (figure 2; [0015], the examiner views that the dielectric layer is more than one layer).  
Wu in view of Mahajan show, in claim 27, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride (figure 2; [0015]).  

Wu fails to show, in claim 28, wherein each of the first semiconductor chip and the second semiconductor chip includes conductor structures bumplessly bonded to some of the conductor structures of the redistribution layer structure. 
Mahajan teaches, a similar semiconductor device that incudes and RDL that may be in of a bumpless build-up layer (BBUL) ([0022]). In addition, Mahajan provides the advantages (figures and 16; col. 5, lines 15-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein each of the first semiconductor chip and the second semiconductor chip includes conductor structures bumplessly bonded to some of the conductor structures of the redistribution layer structure, in the semiconductor device of Wu, according to the teachings of Mahajan, with the motivation properly mounting devices onto substrate ([0015]).

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. In the remarks applicant raises the clear issue as to whether Wu alone or in combination with Mahajan suggests or render obvious a glass encapsulant layer positioned on the redistribution layer structure; an interconnect substrate having plural through-substrate-vias.
Examiner views that Wu does suggest the above limitation.  Specifically, it appears that the Applicant is arguing that the glass encapsulant layer to be in direct contact with the redistribution layer structure, however the claim language only calls for the glass encapsulant layer to be positioned on the redistribution layer structure, thus Wu meets the limitation. As it relates to the interconnect substrate having plural substrate through via, it appears that based on applicant’s disclosure the interconnect substrate is an interposer structure that is known in the art (see Applicant’s disclosure [0043-0044]).  Wu teaches that a substrate is typically formed on a TSV interposer ([0003]). Therefore, examiner concludes that it is a matter of design choice as to the type of interconnect substrate being used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        August 13, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898